Citation Nr: 0812576	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-32 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether injuries incurred in a March 12, 1968, motor 
vehicle accident were incurred in the line of duty.  

2.  Entitlement to service connection for the residuals of a 
fractured right ankle.

3.  Entitlement to service connection for the residuals of a 
fracture of the left femur.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied the veteran's above noted claims.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in September 2007.

The matter of service connection for PTSD was denied in 
February 2006, and has not been developed for appellate 
review.  It is not before the Board at this time.


FINDINGS OF FACT

1.  The veteran's March 12, 1968, motor vehicle accident 
occurred while he was absent without leave (AWOL) and not in 
line of duty.

2.  The veteran does not have residuals of a fracture of the 
left femur that were incurred in line of duty.  

3.  The veteran does not have residuals of a fractured right 
ankle that were incurred in line of duty.  

4.  A psychiatric disability was not exhibited in service and 
a preponderance of the evidence of record is against a 
finding that any current psychiatric disability is otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The veteran's injuries related to his March 12, 1968, 
motor vehicle accident were not incurred in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.1(m) (2007).

2.  Residuals of a fracture of the left femur that were not 
incurred in line of duty and are not otherwise related to 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303 (2007).

3.  Residuals of a fractured right ankle were not incurred in 
line of duty and are not otherwise related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.303 
(2007).

4.  A psychiatric disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated May 2002, June 2003, October 2003, 
October 2005, and March 2006, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The duties to notify 
and assist have therefore been met.

Whether injuries incurred in a March 12, 1968 motor vehicle 
accident were incurred in the line of duty and service 
connection for residuals of a fracture of the left femur and 
a fractured right ankle.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303(a), 3.304 (2007).

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.1(m) (2007).

Requirements as to line of duty are not met if at the time 
the injury was suffered or disease contracted the veteran 
was: (1) Avoiding duty by desertion, or was absent without 
leave which materially interfered with the performance of 
military duty. (2) Confined under a sentence of court- 
martial involving an unremitted dishonorable discharge. (3) 
Confined under sentence of a civil court for a felony as 
determined under the laws of the jurisdiction where the 
person was convicted by such court.  38 C.F.R. § 3.1(m) 
(2007).

The evidence of record clearly indicates that the veteran was 
in a car accident on March 12, 1968, in which he sustained 
injuries, to include a fracture of the left leg.  However, 
the evidence also clearly shows that the veteran was AWOL at 
that time, and had been since March 1, 1968.  Many of the 
veteran's service personnel records, including a March 1969 
personnel record, indicate that the service determined that 
the veteran's injuries were not in the line of duty.  Under 
38 C.F.R. § 3.1(m), AWOL status is not in line of duty.

In short, although the veteran has argued, in his hearing 
testimony, that his superior officer implied it was "ok to 
leave", the service department made a determination that his 
injuries were not incurred line of duty.  The service 
department has not changed that determination and would not 
have made a finding that he was in AWOL status when this 
accident occurred if he had been granted permission to leave 
the base.  His understanding of what the officer implied was 
clearly mistaken and he provides no other justification for 
leaving the base without permission almost two weeks before 
the accident occurred and not returning to the base.  As 
such, 38 C.F.R. § 3.1(m) clearly indicates that the veteran's 
injuries incurred in the March 12, 1968, motor vehicle 
accident were not incurred in the line of duty, and the Board 
is barred by law from granting service connection for any 
disabilities incurred as a result of this accident.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

As the evidence clearly shows that the fractures to the left 
femur and right ankle occurred as a result of the March 1968 
motor vehicle accident, there is no basis to grant service 
connection for the residuals of the fractures.  The veteran 
has not claimed and the record does not show that the 
fracture residuals are otherwise related to his period of 
active duty.  

Service connection for an acquired psychiatric disorder, to 
include depression.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2007).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a psychiatric 
disability.  There is simply no evidence of record indicating 
that the veteran has a current psychiatric disability that is 
related to service.

Initially, the Board points out that the veteran's service 
medical records, to include his October 1969 report of 
separation examination, contain no evidence of, or treatment 
for, any psychiatric disability.  The veteran's medical 
records do not show any psychiatric disabilities until many 
years after service.  A February 1990 admission note 
indicates a diagnosis of alcoholism, but noted no presence of 
any particular psychopathology.  The majority of the 
veteran's medical treatment records since that time concern 
treatment for alcohol and multiple substance abuses.

The medical evidence of record shows that sometime in 2001, 
over 31 years after the veteran's separation from service, 
the veteran started to receive additional psychiatric 
diagnoses of depression and generalized anxiety disorder, 
however, they do not link current psychiatric disability to 
service, and these diagnoses are almost always given in 
conjunction with polysubstance abuse diagnoses. 

The Board notes a December 2005 outpatient treatment note 
from a social worker who indicates that the veteran has 
depression and anxiety related to physical and verbal abuse 
in service.  However, the Board finds this opinion of limited 
probative value because it is not provided by a medical 
doctor, and because it relies on the veteran's reported 
history, and does not cite to specific evidence of record.  
The veteran's personnel files show no evidence of the veteran 
being abused in service.  His major injury was not incurred 
in line of duty and if psychiatric disability manifested now 
is secondary to that injury, it would not be service-
connected on a secondary basis.  Medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993).  

In addition, while the veteran has also indicated that he 
feels he has a psychiatric disability related to injuries 
sustained in a March 12, 1968, car accident, the Board points 
out, as stated above, that the veteran is precluded by law 
from receiving service connection for these injuries, and 
thus he is also precluded from receiving service connection 
for any disability found to be secondary to those nonservice 
connected conditions.

In sum, the Board notes that there is no evidence of record 
showing that the veteran had a psychiatric disability in 
service or for more than 30 years after service, that the 
majority of the evidence of record shows that the veteran 
carries a primary diagnosis of substance abuse and not a 
psychiatric diagnosis, and that the preponderance of the 
evidence of record shows that the veteran's current claimed 
psychiatric disabilities are not etiologically related to 
service.  Thus, the Board finds that the preponderance of the 
evidence of record indicates that the veteran does not have 
any psychiatric disability that is related to service.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Disability resulting from a March 12, 1968 motor vehicle 
accident was not incurred in the line of duty.  

Service connection for residuals of a fracture of the left 
femur is denied.

Service connection for residuals of a fracture of the right 
ankle is denied.

Service connection for an acquired psychiatric disorder, to 
include depression, is denied.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


